Gary M. Zadick
James R. Zadick
UGRIN ALEXANDER ZADICK, P.C.
#2 Railroad Square, Suite B
P.O. Box 1746
Great Falls, Montana 59403
Telephone: (406) 771-0007
Facsimile: (406) 452-9360

Attorneys for Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

MONTANA ASSOCIATION OF
COUNTIES PROPERTY AND                         Cause No. CV-19-196-DLC
CASUALTY TRUST,
                                               AMENDED COMPLAINT FOR
                      Plaintiff,               BREACH OF CONTRACT and
                                                 VIOLATIONS OF THE
     v.                                        MONTANA UNFAIR CLAIMS
                                                   PRACTICES ACT
CERTAIN UNDERWRITERS AT                           AND JURY DEMAND
LLOYDS,

                      Defendants.


      COMES NOW Plaintiff and alleges as follows:

                                   GENERAL ALLEGATIONS

      1.     Plaintiff Montana Association of Counties Property and Casualty Trust

consists of an Association of Montana Counties that formed a joint risk pool under §2-

9-211 M.C.A. to provide a pooled fund for indemnification of its members against

                                          1
liability claims.

       2. As part of the protection it provides to its members, in addition to the pooled

trust fund, the Association purchased reinsurance, as authorized by §2-9-211 M.C.A.,

through Defendants Certain Underwriters at Lloyd’s, identified as Certificate No.

PK1013217 and further identified as “Syndicate 2987 at Lloyd’s”. A true and correct

copy of the Lloyds’ Certificate is attached hereto as Exhibit A.

       3.    Plaintiff has sought reinsurance with respect to the settled liability claim

of Paul Jenkins from Defendants pursuant to the terms of the policy and Defendants

have refused. Plaintiff has tendered its limit to Defendants after Defendants failed

and refused to participate in or indemnify Plaintiff regarding the companion suit of

Freddie Joe Lawrence, and as set forth below, has violated the statutory obligations

imposed on Defendants under the law of Montana and has refused to “follow the

fortunes” of Plaintiff.

       4.     The amount in controversy, exclusive of fees and costs separately

exceeds the sum of $75,000 with respect to the Lawrence suit and the Jenkins suit.

       5.     The Trust is incorporated under the laws of Montana and its principal

place of business is in Helena, Montana.

       6.     Defendant Underwriters at Lloyds are not citizens of the State of

Montana nor do they reside in the State of Montana. The Underwriters consist of

members or persons who are known as “names” and who bind themselves severely
                                           2
each for his own part, their heirs, executors and administrators to provide the

assurance pursuant to the Certificate to Plaintiff.

        7.        Venue is proper since this action seeks to enforce a contract of

reinsurance pertaining to an action filed in the Missoula Division of the District of

Montana which is where a judgment would be obtained and where payment would be

made.

                        COUNT I BREACH OF CONTRACT

        8.     Plaintiff has reached a settlement of claims brought against its members,

agents and employees by Paul Jenkins and his children Kenneth Jenkins and Crystal

Combs in Missoula County. A true and correct copy of the Complaint filed on behalf

of Jenkins is attached as Exhibit B. The Jenkins suit is a companion suit to one

brought on behalf of Freddie Joe Lawrence. Exhibit C is a true and correct copy of

the Amended Complaint filed on behalf of Lawrence.

        9.    Lawrence and Jenkins were convicted for the same crime and imprisoned

in Montana as alleged in their suits, Exhibits B and C.

        10.    Pursuant to Article XI “Follow The Fortunes” the Certificate of

Underwriters at Lloyd’s expressly provides: “The liability of the Reinsurer shall

follow that of the Reinsured, and shall be subject in all respects to all the terms,

conditions and limitations of the Reinsured’s Policies / Coverage Memorandum,

except for the limitations and exclusions of this agreement.”
                                            3
       11.    Under the Indemnity Agreement issued by Plaintiff to its members, one

of the coverages, Coverage H is “claims made coverage” which extends to wrongful

acts, errors and omissions resulting in claims alleging deprivation of state

constitutional rights, federal constitutional rights and civil rights guaranteed by statute.

The Jenkins claim contains allegations that are covered under Coverage H and was

made “…during the period of insurance and extended reporting periods and after the

retroactive date, if applicable.” Certificate, Exhibit A, Article III, Paragraph E. The

Certificate does not define “Retroactive Date” and as quoted above, the contract only

required that a claim be made during the period of insurance and after the

retroactive date which was July 1, 2000.

       12.    The claims asserted in the underlying action and settled by Plaintiff

include claims covered under Coverage H of the MACo Manuscript Indemnity

Agreement which Defendant reinsures and expressly reinsured Coverage H which is

claims made coverage responding to wrongful acts alleged to have resulted in

violations of the United States Constitution, the Constitution of the State of Montana

and statutes pertaining to civil rights. Despite demand, Defendants have refused to

“Follow The Fortunes” of its reinsured and reimburse Plaintiff for indemnification it

provided to its members in settlement of the claims brought by the Jenkins Plaintiffs.

       13. Defendants also agreed pursuant to the Certificate, Exhibit A, Certificate

Provisions, Paragraph 4 to submit to the jurisdiction of a court of competent
                                             4
jurisdiction within the United States in the event of a failure of the Underwriters to

pay any amount claimed to be due thereunder. Further, the Certificate also provides

that the law of the State of Montana shall apply.

      14. Despite demand, the Underwriters have failed to pay the amount claimed

due thereunder with respect to the Jenkins settlement in the total sum of $2,650,000

and attorney fees and costs incurred in the defense of the action.

      15. Despite demand, the Underwriters refused to participate in settlement of

the Lawrence suit and failed to offer any amount even after the Plaintiff offered its

limit. Underwriters also failed to respond or confirm that they would pay their

indemnity obligations under the Agreement after tender of Plaintiff’s limit to

Underwriters.

      16.    Defendants have breached the contract by failing and refusing to pay

reinsurance benefits due under the Agreement.

            COUNT II VIOLATIONS OF THE MONTANA UNFAIR TRADE
                            PRACTICES ACT

      17.   Plaintiff incorporates the allegations of Paragraphs 1- 16.

      18.    Underwriters are subject to the statutory obligations of an insurer under

Montana law enumerated in 33-18-201 M.C.A. including the duty to affirm or deny

coverage within a reasonable time, the duty to not misrepresent coverage, including

misrepresentations by omission or failure to respond, the duty to not refuse to pay a

                                          5
claim without conducting a reasonable investigation, the duty to attempt in good faith

to effectuate a prompt, fair and equitable settlement when liability is reasonably clear,

the duty to not compel insureds to file suit to recover amounts due under a policy and

the duty to provide a reasonable explanation of the basis in the policy in relation to the

facts or applicable law for denial of a claim or for the offer of a compromise

settlement.

      19. Underwriters violated each of these statutory obligations to Plaintiff with

respect to the Jenkins suit and the Lawrence suit.

      20.     Underwriters’ violations of Montana law give rise to these extra-

contractual tort claims.

      Wherefore, Plaintiff prays as follows:

      1.      For recovery of the sum of $2,650,000 and attorney fees and costs,

together with prejudgment and post judgment interest thereon as allowed by law until

paid to reimburse MACo for the Jenkins settlement and for the ongoing defense costs

being incurred by MACo in the Lawrence litigation;

      2.      For recovery of all tort damages allowed by law for the statutory

violations by Defendants of 33-18-201 and 242 M.C. A.;

      3.      For recovery of costs and attorney fees herein as allowed by law;

      4.      For such other and further relief as may be just, reasonable and

necessary.
                                            6
DATED this 27th day of August, 2020.


                             UGRIN ALEXANDER ZADICK, P.C.

                             By:    /s/Gary M. Zadick
                                    Gary M. Zadick
                                    #2 Railroad Square, Suite B
                                    P.O. Box 1746
                                    Great Falls, Montana 59403
                                    Attorneys for Plaintiff




                                7
                           JURY DEMAND

Plaintiff demand a trial by jury on all issues so triable.

DATED this 27th day of August, 2020.


                                  UGRIN ALEXANDER ZADICK, P.C.

                                  By:    /s/Gary M. Zadick
                                         Gary M. Zadick
                                         #2 Railroad Square, Suite B
                                         P.O. Box 1746
                                         Great Falls, Montana 59403
                                         Attorneys for Plaintiff




                                     8
